Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 1 of 7               PageID #: 7374

                                 MINUTE ORDER




 CASE NUMBER:             CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:               USA v. (1) Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi            DATE:            1/30/2020


EO: COURT ORDER REGARDING MOTIONS IN LIMINE

       The Court hereby rules on the motions in limine filed in this matter as follows:

       1.          Government’s Motion in Limine to Preclude any Testimony From
                   Pro Se Defendant Anthony Williams in Narrative Form, filed
                   January 15, 2020.

       On January 15, 2020, Plaintiff United States of America (“the Government”) filed
its Motion in Limine to Preclude Any Testimony from Pro Se Defendant Anthony
Williams in Narrative Form (“MIL #1”). [Dkt. no. 769.] Pro se Defendant Anthony T.
Williams (“Defendant”) filed his opposition memorandum on January 23, 2020. [Dkt. no.
795.] In its motion, the Government recognizes Defendant has a right to present evidence
on his behalf, including the right to take the witness stand and testify, but argues that he
“does not have a right to present his testimony in narrative form.” [Id. at 3.] Instead, the
Government requests that Defendant should be precluded from testifying in a narrative
fashion and be required to testify in a question and answer format.

       Fed. R. Evid. 611(a) provides: “The court should exercise reasonable control over
the mode and order of examining witnesses and presenting evidence so as to: (1) make
those procedures effective for determining the truth; (2) avoid wasting time; and
(3) protect witnesses from harassment or undue embarrassment.”

       The Court exercises its discretion and finds that it will be more efficient to permit
Defendant to present his testimony in a narrative form, rather than ask himself questions
and provide answers. However, this Court also has the discretion to place a time limit on
Defendant’s testimony to avoid repetition, cumulative testimony, irrelevant testimony,
and confusing the jury. See United States v. Scott, 789 F.2d 795, 799 (9th Cir. 1986);
Fed. R. Evid. 403.

       Thus, the Court places a two-hour limit on Defendant’s direct examination of
Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 2 of 7                PageID #: 7375

himself in narrative form, and a one-hour limit on his redirect examination of himself in
narrative form.

        At the conclusion of Defendant’s allotted time for direct examination, if Defendant
requests additional time for direct examination, he shall be permitted, outside the
presence of the jury, to make an offer of proof as to additional testimony that he would
have presented. Likewise, at the conclusion of Defendant’s allotted time for redirect
examination, Defendant shall be accorded the same opportunity. Defendant is reminded
that his redirect examination of himself is limited to the areas covered in cross-
examination, and he cannot offer testimony about matters other than what were asked in
cross-examination.

       For the foregoing reasons, MIL #1 is hereby DENIED.

       2.           Government’s Motion In Limine for Exception to Witness
                    Exclusion Rule, filed January 15, 2020.

       On January 15, 2020, the Government filed its Motion In Limine for Exception to
Witness Exclusion Rule (“MIL #2”). [Dkt. no. 770.] Defendant filed his opposition
memorandum on January 23, 2020. [Dkt. no. 795.] In this motion, the Government
requests that its case agent, Federal Bureau of Investigation, Special Agent Megan
Crawley (“Special Agent Crawley”), be permitted to be present in the courtroom
throughout the trial and states that Special Agent Crawley will be called to testify at trial
as a summary witness. [Id. at 1-2.]

       Federal Rule of Evidence 615 (“Rule 615”) governs the exclusion of witnesses
from the courtroom:

                    At a party’s request, the court must order witnesses
                    excluded so that they cannot hear other witnesses’
                    testimony. Or the court may do so on its own. But this
                    rule does not authorize excluding:

                          (a) a party who is a natural person;

                          (b) an officer or employee of a party that is not a natural person,
                              after being designated as the party’s representative by its
                              attorney;

                          (c) a person whose presence a party shows to be essential to
                              presenting the party’s claim or defense; or

                          (d) a person authorized by statute to be present.

Fed. R. Evid. 615. Here, Rule 615(b) is applicable. The Advisory Committee Notes are
instructive:
Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 3 of 7               PageID #: 7376

                         Many district courts permit government counsel to
                   have an investigative agent at counsel table throughout the
                   trial although the agent is or may be a witness. The
                   practice is permitted as an exception to the rule of
                   exclusion and compares with the situation defense counsel
                   finds himself in – he always has the client with him to
                   consult during the trial. The investigative agent’s
                   presence may be extremely important to government
                   counsel, especially when the case is complex or involves
                   some specialized subject matter. The agent, too, having
                   lived with the case for a long time, may be able to assist in
                   meeting trial surprises where the best-prepared counsel
                   would otherwise have difficulty. Yet, it would not seem
                   the Government could often meet the burden under rule
                   615 of showing that the agent’s presence is essential.
                   Furthermore, it could be dangerous to use the agent as a
                   witness as early in the case as possible, so that he might
                   then help counsel as a nonwitness, since the agent’s
                   testimony could be needed in rebuttal. Using another,
                   nonwitness agent from the same investigative agency
                   would not generally meet government counsel’s needs.

                        This problem is solved if it is clear that investigative
                   agents are within the group specified under the second
                   exception made in the rule, for “an officer or employee of a
                   party which is not a natural person designated as its
                   representative by its attorney.” It is our understanding that this
                   was the intention of the House committee. It is certainly this
                   committee’s construction of the rule. Senate Report
                   No. 93-1277.

Fed. R. Evid. 615 advisory committee’s note to 1974 enactment.

      Based on the foregoing reasoning, MIL #2 is hereby GRANTED, and Special
Agent Crawley is permitted to be designated as the Government’s representative.

      3.           Government’s Motion in Limine to Proscribe Use of Interview
                   Reports, filed January 15, 2020.

       On January 15, 2020, the Government filed its Motion In Limine to Proscribe Use
of Interview Reports (“MIL #3”). [Dkt. no. 771.] Defendant filed his opposition
memorandum on January 23, 2020. [Dkt. no. 795.] In this motion, the Government seeks
to preclude introduction of the contents of investigative reports compiled by law
enforcement on the basis that: (1) these reports are not Jencks Act witness statements but
summaries; and (2) the reports are not admissible evidence and thus may not be published
or entered into evidence.
Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 4 of 7                 PageID #: 7377

       First, the portion of the Jencks Act pertinent to the issue at hand is subsection (e)
of the Act, which defines the term “statement” as:

                    (1) a written statement made by [a government] witness
                    and signed or otherwise adopted or approved by him;

                    (2) a stenographic, mechanical, electrical, or other
                    recording, or a transcription thereof, which is a
                    substantially verbatim recital of an oral statement made by
                    said witness and recorded contemporaneously with the
                    making of such oral statement; or

                    (3) a statement, however taken or recorded, or a
                    transcription thereof, if any, made by said witness to a
                    grand jury.

18 U.S.C. § 3500(e). Thus, if the investigative reports contain notes of interviews which
were not adopted or approved by the witnesses nor were recorded substantially verbatim,
then the information are not “statements” under the Jencks Act. United States v. Griffin,
659 F.2d 932, 937 (9th Cir. 1981) (“If [the officer’s testimony] that her rough notes of the
interviews were neither read to each interviewee nor adopted or approved by any of them,
is not disputed, then her rough notes cannot be ‘statements’ of the interviewees under §
3500(e)(1), which requires that a written statement be ‘signed or otherwise approved.’”).

       Provided that the Government can establish (or the parties agree) that the
interviewee’s remarks were not substantially verbatim and contemporaneously recorded,
or adopted or approved by the interviewee, then the investigative reports cannot be used
as Jencks Act material.

       Second, statements attributed to witnesses in the investigative reports (which are
neither adopted by the witness nor substantially verbatim recordings of the statements
given) are not admissible:

                    While limited portions of police reports were admissible
                    (United States v. Wolosyn, 411 F.2d 550, 551 (9th Cir.
                    1969)), statements in the reports which were attributed to
                    other persons were generally excluded. United States v.
                    Smith, 521 F.2d 957, 964 (D.C. Cir. 1975); United States
                    v. Colvin, 479 F.2d 998, 1003 (9th Cir. 1973).

United States v. Sims, 617 F.2d 1371, 1377 (9th Cir. 1980) (footnote omitted).

        Based on the foregoing, MIL #3 is hereby GRANTED, and Defendant is
prohibited from using the contents of the investigation reports which contain statements
attributed to witnesses but which have not been adopted by the witness nor contain
substantially verbatim recordings of the statements given. Specifically, Defendant shall
Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 5 of 7               PageID #: 7378

not be permitted to use in opening statement, introduce such statements attributable to
witnesses as evidence nor publish the same to the jury at trial.

       4.          Government’s Motion In Limine to Exclude Evidence of Discovery
                   Disputes, Alleged Search Warrant Defects, and False Claims or
                   Selective or Vindictive Prosecution, filed January 15, 2020.

       On January 15, 2020, the Government filed its Motion In Limine to Exclude
Evidence of Discovery Disputes, Alleged Search Warrant Defects, and False Claims or
Selective or Vindictive Prosecution (“MIL #4”). [Dkt. no. 772.] Defendant filed his
opposition memorandum on January 23, 2020. [Dkt. no. 795.] In this motion, the
Government seeks to preclude introduction of evidence or argument regarding “various
forms of alleged government investigative or pretrial misconduct, or court bias.” [MIL
#4 at 2.]

       In a nutshell, evidence must be relevant to be admissible:

                            Rule 402 of the Federal Rules of Evidence
                   declares that “[a]ll relevant evidence is admissible, except
                   as otherwise provided by the Constitution of the United
                   States, by Act of Congress, by these rules, or by other
                   rules prescribed by the Supreme Court pursuant to
                   statutory authority.” In turn, Rule 401 defines relevant
                   evidence as “evidence having any tendency to make the
                   existence of any fact that is of consequence to the
                   determination of the action more probable or less probable
                   than it would be without the evidence.” To be “relevant,”
                   evidence need not be conclusive proof of a fact sought to
                   be proved, or even strong evidence of the same. All that is
                   required is a “tendency” to establish the fact at issue. The
                   Advisory Committee Notes to the 1972 Proposed Rules
                   remind us that “[r]elevancy is not an inherent
                   characteristic of any item of evidence but exists only as a
                   relation between an item of evidence and a matter properly
                   provable in the case.” In that relation, “[t]he fact to be
                   proved may be ultimate, intermediate, or evidentiary; it
                   matters not, so long as it is of consequence in the
                   determination of the action.” Id.

United States v. Curtin, 489 F.3d 935, 943 (9th Cir. 2007) (alterations in Curtin).

        As noted in MIL #4, issues regarding defects in search warrants are issues of law
that are for the Court to decide, not the jury. [MIL #4 at 3 (citing United States v.
Washington, 705 F.2d 489, 495 (D.C. Cir. 1983)).] Such objections should have been
raised in pretrial motions. See Fed. R. Crim. P. 12(b)(3)(C), (E). Alleged defects in the
warrants are not relevant to the criminal charges against nor any defenses raised by
Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 6 of 7               PageID #: 7379

Defendant, and therefore not admissible before the jury.

       For the same reasons, issues regarding alleged discovery abuses, selective or
vindictive prosecution, and prosecutorial misconduct are for the Court to decide and are
not relevant to the criminal charges against Defendant nor any defenses raised by
Defendant, and therefore not admissible before the jury.

       With regard to claims of judicial misconduct, Defendant is well aware that he may
avail himself of filing complaints of misconduct against judicial officers in this matter
with the Chief Judge of the Ninth Circuit. Nothing in this ruling, however, precludes him
from raising such complaints at trial even though these allegations bear no relevance to
the charges against nor any defenses Defendant may raise.

        For the foregoing reasons, the Government’s MIL #4 is hereby GRANTED.
Defendant is put on notice that he shall not raise arguments, attempt to question
witnesses, and seek to enter evidence regarding alleged defects in search warrants,
alleged discovery abuse, alleged selective or vindictive prosecution, nor alleged
prosecutorial misconduct before the jury. If he fails to abide by this ruling, he may be
found by this Court to have refused to comply with the relevant rules of procedural and
substantive law, and his pro se status will be revoked, and his stand-counsel will represent
him as his defense counsel for the trial. See EO: Court Order Regarding Right to Self-
Representation (“Self-Representation EO”), filed 1/7/20 (dkt. no. 754), at 2. Defendant is
again reminded that, while the Sixth Amendment affords every criminal defendant the
right to self-representation, this right is not absolute. See Faretta v. California, 422 U.S.
806, 819 (1975). His right may be forfeited by his refusal to follow this Court’s orders
and courtroom protocol:

                   The right of self-representation is not a license to abuse the
                   dignity of the courtroom. Id. [at 834 n.46]; see also United
                   States v. Mack, 362 F.3d 597, 601 (9th Cir. 2004) (“A
                   defendant does not forfeit his right to representation at trial
                   when he acts out. He merely forfeits his right to represent
                   himself in the proceeding.”). An accused’s Sixth Amendment
                   right to conduct his own defense exists only so long as the
                   accused “knowingly and intelligently foregoes his right to
                   counsel” and “is able and willing to abide by rules of
                   procedure and courtroom protocol.” McKaskle v. Wiggins,
                   465 U.S. 168, 173, 104 S. Ct. 944, 79 L. Ed. 2d 122 (1984).

Hatten v. Yates, No. CV 06-3751 DMG(JC), 2011 WL 6941698, at *14 (C.D. Cal. June
15, 2011) (emphasis added), report and recommendation adopted, 2011 WL 6941697
(Dec. 29, 2011).

       5.          Defendant’s “Private Attorney General Anthony Williams Motion
                   in Opposition to Motion in Limines Submitted by the Corrupt
                   Government Attorneys,” filed January 23, 2020.
Case 1:17-cr-00101-LEK Document 841 Filed 01/30/20 Page 7 of 7              PageID #: 7380


       On January 23, 2020, Defendant filed his Motion in Opposition to Motion in
Limines Submitted by the Corrupt Government Attorneys. [Dkt no. 795.] This Court
construes this filing as Defendant’s opposition memorandum to the motions in limine
filed by the Government and determines this filing is not a motion seeking court action.

       6.          Defendant’s “Motion in Limine #2,” filed January 16, 2020.

       On January 16, 2020, Defendant filed Defendant’s “Motion in Limine #2”
(“Defendant’s MIL #2”). [Dkt. no. 780.] Defendant asks this Court to preclude evidence
that Defendant attempted to use fake stamps. The Government filed its Response to the
Defendant’s Motion in Limine Regarding Fraudulent Postage Evidence on January 20,
2020 (“Opposition”). [Dkt. no. 784.]

       On January 8, 2020, the Government filed its Fed. R. Evid. 404(b) disclosure
which gave notice that it “will introduce evidence that the defendant attempted to utilize
fake stamps to send MEI and CLOA-related communications, without paying postage.”
[Government’s Opp. at 2 (quoting Exh. A at 2).] The Government argues that the use of
the fake stamps is direct evidence of Defendant’s scheme and artifice to defraud others.
Given that Defendant is charged with mail fraud, evidence regarding the use of fake
stamps is relevant and thus admissible. See Fed. R. Evid. 402.

       For the foregoing reasons, Defendant’s MIL #2 is hereby DENIED.

       Moreover, Defendant is reprimanded for his use of derogatory and harassing
language in Defendant’s MIL #2 by referring to the prosecutor as a “pettifogger” and
using language stating that the Government should be prevented from “blatantly lying on
the record.” See Def’s MIL #2, Decl. of Counsel, Exh. A. Defendant is once again
reminded that his pro se status will be revoked if he continues to refuse to follow this
Court’s orders and courtroom protocol. See Self-Representation EO at 2; EO: Court
Order Regarding the Filing of Documents with Unnecessary Personal Identifying
Information, filed 1/8/20 (dkt. no. 759), at 1.

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
